 



EXHIBIT 10.8
Imation Corp. 2005 Stock Incentive Plan
Amendment to Restricted Stock Award Agreement
     This Amendment to Restricted Stock Award Agreement (the “Amendment”),
effective as of                                         , 2006, between Imation
Corp., a Delaware corporation (the “Company”) and
                                        , a non-employee Director of the Company
or one of its Affiliates (the “Participant”).
     WHEREAS, pursuant to a Restricted Stock Award Agreement effective as of
                                         (the “Agreement”), the Company granted
to Participant a restricted stock award of
                                     shares of the Company’s common stock, par
value $.01 per share, subject to the terms and conditions set forth in the
Agreement and in accordance with the terms and conditions of the Imation Corp.
2005 Stock Incentive Plan (the “Plan”).
     WHEREAS, Section 3 of the Plan provides that the Committee administering
the Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.
     WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement in the manner set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Participant
hereby agree to amend the Agreement as follows:
     1. Section 7(a) of the Agreement is hereby amended in its entirety to read
as follows:
     (a) “Change of Control” means any one of the following events:
     (i) the consummation of a transaction or series of related transactions in
which a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a subsidiary of the Company, or any employee
benefit plan of the Company or a subsidiary of the Company, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the Company’s then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities (other
than in connection with a Business Combination in which clauses (1), (2) and
(3) of paragraph (a)(iii) apply); or
     (ii) individuals who, as of the Effective Date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date hereof whose election, or nomination for election by the
Company’s

 



--------------------------------------------------------------------------------



 



stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than a nomination of an individual
whose initial assumption of office is in connection with a solicitation with
respect to the election or removal of directors of the Company in opposition to
the solicitation by the Board of Directors of the Company) shall be deemed to be
a member of the Incumbent Board; or
     (iii) the consummation of a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving the Company, a sale or
other disposition in a transaction or series of related transactions of all or
substantially all of the Company’s assets or the issuance by the Company of its
stock in connection with the acquisition of assets or stock of another entity
(each, a “Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Company’s outstanding Common Stock and the
Company’s outstanding voting securities immediately prior to such Business
Combination beneficially own immediately after the transaction or transactions,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities (or comparable equity interests) of the entity resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one of more subsidiaries) in substantially the
same proportions as their ownership of the Company’s Common Stock and voting
securities immediately prior to such Business Combination, (2) no person, entity
or group (other than a direct or indirect parent entity of the Company that,
after giving effect to the Business Combination, beneficially owns 100% of the
outstanding voting securities (or comparable equity interests) of the entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, 35% or more of the outstanding shares of common stock or the
combined voting power of the then outstanding voting securities (or comparable
equity interests) of the entity resulting from such Business Combination and
(3) at least a majority of the members of the board of directors (or similar
governing body) of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or
               (iv) approval by the stockholders of the dissolution of the
Company.
     No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect. The terms, provisions and agreements that are contained in this
Amendment shall apply to, be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns,. subject to the limitation
on assignment expressly set forth in the Agreement. This Amendment shall have no
force or effect unless it is duly executed and delivered by the Company and the
Participant.

2



--------------------------------------------------------------------------------



 



     The Company and the Participant have caused this Amendment to be signed and
delivered on the date set forth above.

              IMATION CORP.
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            PARTICIPANT
 
       
 
             

3